                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

IN RE:      COURT OPERATIONS UNDER                 General Order No. 21-11
            THE EXIGENT CIRCUMSTANCES
            CREATED BY COVID-19 AND
            RELATED CORONAVIRUS—TERMINATION
            OF GRAND JURY “SEQUESTRATION”
______________________________________________________________________________

      This order supersedes General Order No. 20-16, dated June 24, 2020.

      On June 24, 2020, in the early months of the (COVID-19) outbreak, the

court ordered that, as part of its efforts to continue grand jury proceedings

while reducing the risk of spreading the virus, grand jurors be kept together

during their time in the federal building at 517 East Wisconsin Avenue, that

they not separate (including during breaks) and that the Clerk of Court provide

a lunch meal for each grand juror serving on a regular grand jury in a clean

eating space in the courthouse that allowed the grand jurors to maintain social

distancing requirements during the lunch break.

      At that time, the number of new infections in Wisconsin was rising

consistently, having increased from 18,543 on June 1, 2020 to 25,763 on June

24, 2020—an increase of 7,220 new infections in just over three weeks. There

were no vaccines. The CDC and other public health organizations were advising

people to stay home whenever possible, wear masks, socially distance and take

other precautions.

      In the last six months, vaccines have been rolled out and administered;

47% of the eligible population in Wisconsin has been fully vaccinated, and

57.6% of the eligible population over eighteen is fully vaccinated. Between June
                                        1
1, 2021 and June 24, 2021, Wisconsin reported 2,221 new infections—not an

insignificant number by any means, but less than a third of the new infections

reported in the same period a year earlier. The CDC has revised its guidance on

masks and social distancing for fully vaccinated people.

         The court continues to consider guidance on how to reduce the spread of

the COVID-19 virus and to minimize the risk it poses; it considers guidance

from the Centers for Disease Control and federal, state and local public health

authorities. Based on this guidance, the court has taken and continues to take

measures to limit the potential spread of the virus while ensuring that the

court is able to continue with essential judicial proceedings. The court

continues to monitor the spread of COVID-19 in real time and is responding as

conditions evolve.

         The public interest requires that the court convene sessions of the

regular grand jury. The grand jury has been meeting regularly in the year since

the court issued the sequestration order and continues to meet. The court and

the citizens of the Eastern District benefit from the service of the grand jury’s

members. Given the improvement in the virus conditions since the court signed

the sequestration order, it concludes that at this time, sequestration is no

longer necessary. If virus conditions worsen, the court will reconsider this

order.

         The court ORDERS that General Order No. 20-16 requiring that the

grand jurors be kept together during their time in the federal building at 517




                                          2
East Wisconsin Avenue and that they not separate, including during breaks, is

VACATED.

      The court ORDERS that as of the date of this order, the Clerk of Court is

no longer required to provide a lunch meal for each grand juror serving on a

regular grand jury.

      Dated in Milwaukee, Wisconsin this 2nd day of July, 2021.

                              BY THE COURT:


                              ___________________________________
                              HON. PAMELA PEPPER
                              Chief United States District Judge




                                       3
